Title: 11th.
From: Adams, John Quincy
To: 


       Attended Mrs. Duncan’s funeral, in the afternoon: Mr. Smith made a prayer, very proper and adapted to the Circumstances. There were as I imagine, about 40 couple attending. As we return’d, several couple went out of the row as they came to their Respective homes. I was with my Cousin, and went in to Mr. White’s; where I spent a couple of hours. Mrs. McKinstry, a Sister of Mrs. Duncan, was there: and it was a solemn, mournful time with them. Most of the Company returnd to Mr. Duncan’s house. My Aunt spent the evening with Mrs. Payson.
      